******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. TROY JACKSON
                (AC 36790)
                 Lavine, Beach and Mihalakos, Js.
       Argued April 6—officially released September 15, 2015

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  Adele V. Patterson, senior assistant public defender,
for the appellant (defendant).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and Stacey M. Miranda, senior assis-
tant state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Troy Jackson, appeals
from the judgment of conviction, rendered following a
jury trial, of murder in violation of General Statutes
§ 53a-54a.1 On appeal, the defendant claims that the trial
court improperly failed to give certain special credibility
instructions. Specifically, the defendant claims that
based upon evidence elicited at trial, the court should
have instructed the jury on the credibility of jailhouse
informant testimony and accomplice testimony. We
affirm the judgment of the trial court.
  On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
On the evening of June 4, 2007, the victim, Julian Ellis,
was standing with Sterling Cole on the corner of Lloyd
and Exchange Streets in New Haven. The defendant
approached the victim along with several unidentified
individuals, including Nicholas Newton, and asked
whether the victim was dealing drugs in the defendant’s
territory. After a short exchange, the victim fled. As he
ran, the defendant shot him in the back multiple times,
resulting in his death.
   The defendant was subsequently arrested and
charged in a long form information with murder in
violation of § 53a-54a (a), criminal possession of a fire-
arm in violation of General Statutes § 53a-217, and car-
rying a pistol or revolver without a permit in violation
of General Statutes § 29-35. The defendant elected a
jury trial on the murder charge and a court trial on the
firearms charges. Following the presentation of evi-
dence, the jury found the defendant guilty of murder and
the court found the defendant guilty of the remaining
charges. The court sentenced the defendant to a total
effective term of sixty years incarceration. The defen-
dant then filed the present appeal.
   On appeal, the defendant claims that (1) the interests
of justice required the trial court to give a special credi-
bility instruction regarding the testimony of Newton,
and (2) the trial court committed plain error when it
failed to give a special accomplice credibility instruc-
tion as to the testimony of Cole and Newton. We dis-
agree. Additional facts will be set forth where
necessary.
                             I
   As to his first claim, the defendant argues that this
court should invoke its supervisory powers to require
trial courts to give a special credibility instruction when
an incarcerated witness receives a benefit from the
state in exchange for testimony regarding a crime that
he claims he personally observed prior to his incarcera-
tion. We disagree.
  The following additional facts are necessary to
resolve this claim. In 2010, Newton made a statement
to the police that he was present during the shooting
and that the defendant was the shooter. Newton
recanted his identification of the defendant while testi-
fying at trial. Newton maintained that he was present at
the shooting and recounted significant details regarding
the shooting. The state then read a redacted version of
Newton’s prior signed statement to the jury and submit-
ted photographs signed by Newton in 2010, identifying
the defendant as the shooter. Newton further testified
that he was incarcerated on an unrelated charge both
at the time of trial and when he gave the statement,
and that he gave the prior statement and was testifying
in exchange for a reduced sentence. The defendant
did not request a special credibility instruction. See
discussion of charging conference in part II of this
opinion.
   The court may utilize its supervisory power ‘‘to direct
trial courts to adopt judicial procedures that will
address matters that are of utmost seriousness, not only
for the integrity of a particular trial but also for the
perceived fairness of the judicial system as a whole.’’
(Internal quotation marks omitted.) State v. Rose, 305
Conn. 594, 607, 46 A.3d 146 (2012). ‘‘[O]ur supervisory
authority [however] is not a form of free-floating justice,
untethered to legal principle. . . . [T]he integrity of the
judicial system serves as a unifying principle behind
the seemingly disparate use of our supervisory powers.
. . . [O]ur supervisory powers are invoked only in the
rare circumstance where [the] traditional protections
are inadequate to ensure the fair and just administration
of the courts . . . .’’ (Internal quotation marks omit-
ted.) State v. Kuncik, 141 Conn. App. 288, 292–93, 61
A.3d 561, cert. denied, 308 Conn. 936, 66 A.3d 498 (2013).
   In State v. Patterson, 276 Conn. 452, 469–70, 886 A.2d
777 (2005), our Supreme Court required that a special
credibility instruction be given when a jailhouse infor-
mant testified regarding a confession he overheard
while incarcerated in exchange for benefits from the
state. In State v. Diaz, 302 Conn. 93, 111–14, 25 A.3d
594 (2011), however, it held that no special instruction
was required for eyewitness testimony by an incarcer-
ated individual. The court stated that ‘‘when a witness
testifies about events surrounding the crime that the
witness observed, the testimony can be compared with
the testimony of other witnesses about those events,
and the ability of the witness to observe and remember
the events can be tested. Accordingly, cross-examina-
tion and argument by counsel are far more likely to be
adequate tools for exposing the truth in these cases
than in cases involving jailhouse confessions.’’ Id., 110.
  As stated previously, in Diaz, our Supreme Court
declined to extend the general rule from Patterson to
cases in which the witness testified regarding his own
observations of the circumstances surrounding the
crime. We are bound by the decision of our Supreme
Court in Diaz. Newton was subject to cross-examina-
tion, and his testimony was corroborated by other evi-
dence including Cole’s testimony, a video showing men
walking up to the victim and the victim running, evi-
dence discovered by the crime scene investigation
regarding bullet fragments and the caliber of the gun
used, the medical examination demonstrating that the
victim was shot in the back, and Tequea Landy’s testi-
mony that she heard gunshots and saw the victim stum-
ble into a house after having been shot in the back. The
jury had the same ‘‘adequate tools for exposing the
truth’’ at its disposal that the court referenced in State
v. Diaz, supra, 302 Conn. 110.
  This case does not present one of those rare circum-
stances that would require us to utilize our supervisory
powers.2 We therefore decline to require a special
instruction in these circumstances.
                            II
   The defendant’s second claim is that the court com-
mitted plain error when it failed to give a special accom-
plice credibility instruction as to the testimony of Cole
and Newton. Specifically, the defendant argues that
there was sufficient evidence produced at trial that both
Cole and Newton met the requisite threshold to require
an accomplice instruction. We disagree and conclude
that the defendant has waived this claim and cannot
prevail on his claim that the court committed plain
error.
    The following additional facts are necessary to
resolve this claim. On the last day of trial, December
3, 2012, the court stated that it held a charging confer-
ence with counsel on the prior Friday, November 30,
2012, and provided them with a copy of its proposed
charge. The parties, therefore, had from November 30,
2012, through December 3, 2012, to review the charge.
On December 3, 2012, the court noted that there was one
‘‘issue concerning inconsistent statements that counsel
were going to work on together for impeachment pur-
poses.’’ The attorneys had come to an agreement regard-
ing that language, which the court inserted into its
charge. The court then inquired whether there were
any additional issues. The state stated that it had none;
the defendant stated that he now concurred with the
court’s interpretation of Apprendi.3
  Following closing arguments and prior to instructing
the jury, the court inquired whether there were any
exceptions a second time, noting that it had made a
change requested by defense counsel and that the defen-
dant had had appropriate time to review the charge.
Defense counsel confirmed that he had no exceptions,
stating: ‘‘No, Your Honor. I agree I have had an oppor-
tune time. Thank you.’’ After instructing the jury, the
court once more confirmed that neither attorney had
any exceptions. While the jury was deliberating, the
state briefly discussed the court’s instructions on incon-
sistent statements, impeachment, and the introduction
of statements pursuant to State v. Whelan, 200 Conn.
743, 750, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S.
Ct. 597, 93 L. Ed. 2d 598 (1986), but at no point was
accomplice testimony mentioned. Defense counsel
stated that he had nothing to say.
   In State v. Kitchens, 299 Conn. 447, 482–83, 10 A.3d
942 (2011), our Supreme Court delineated the standard
whereby a claim of instructional plain error may be
waived: ‘‘[W]hen the trial court provides counsel with
a copy of the proposed jury instructions, allows a mean-
ingful opportunity for their review, solicits comments
from counsel regarding changes or modifications and
counsel affirmatively accepts the instructions proposed
or given, the defendant may be deemed to have knowl-
edge of any potential flaws therein and to have waived
implicitly the constitutional right to challenge the
instructions on direct appeal.’’ ‘‘Actual discussion of
the instruction later challenged is not required. . . .
[C]ounsel has the authority to waive such a right and
. . . the court can rely on counsel’s representations
regarding the propriety of the instructions . . . .’’ State
v. Mungroo, 299 Conn. 667, 676–77, 11 A.3d 132 (2011).
    ‘‘[T]he finding of a valid waiver precludes a finding
that a jury instruction constitutes plain error because
a valid waiver means that there is no error to correct.’’
State v. Kitchens, supra, 299 Conn. 474 n.18. As our
Supreme Court explained in Mozell v. Commissioner
of Correction, 291 Conn. 62, 70–71, 967 A.2d 41 (2009),
‘‘[the] [p]lain [e]rror [r]ule may only be invoked in
instances of forfeited-but-reversible error . . . and
cannot be used for the purpose of revoking an otherwise
valid waiver. This is so because if there has been a valid
waiver, there is no error for us to correct. . . . The
distinction between a forfeiture of a right (to which the
[p]lain [e]rror [r]ule may be applied) and a waiver of
that right (to which the [p]lain [e]rror [r]ule cannot be
applied) is that [w]hereas forfeiture is the failure to
make the timely assertion of a right, waiver is the inten-
tional relinquishment or abandonment of a known
right.’’ (Internal quotation marks omitted.)4
   This court held claims of instructional plain error
were waived in State v. McClain, 154 Conn. App. 281,
293, 105 A.3d 924 (2014), State v. Reddick, 153 Conn.
App. 69, 82, 100 A.3d 439, appeal dismissed, 314 Conn.
934, 102 A.3d 85, cert. denied, 315 Conn. 904, 104 A.3d
757 (2014), and State v. Tozier, 136 Conn. App. 731,
744–45, 46 A.3d 960, cert. denied, 307 Conn. 925, 55
A.3d 567 (2012). See also State v. Cancel, 149 Conn.
App. 86, 102–103, 87 A.3d 618, cert. denied, 311 Conn.
954, 97 A.3d 985 (2014) (waiver of objection to joinder
of cases thwarted plain error review). In State v. Tozier,
supra, 744, ‘‘the court provided a written copy of its
proposed charge to the parties on August 6, 2010. On
August 10, 2010, the court held a charge conference
with the parties and solicited ‘comments or requests’
from the parties concerning the charge. The defendant’s
attorney raised an issue concerning the charge and
raised questions concerning jury interrogatories, but
did not challenge the [instruction challenged on appeal].
Also on that same date, the court delivered a portion
of its charge that included the challenged instructions.
On August 11, 2010, before concluding its charge, the
court, outside the presence of the jury, asked counsel
if there were ‘[a]ny preliminary issues’ to address. The
defendant’s attorney replied, ‘No, Your Honor.’ After
the court concluded its charge, it asked the parties if
there were any exceptions, suggested corrections or
suggested additions to its charge. The prosecutor stated
that there were none, to which the defendant’s attorney
stated, ‘Agreed.’ ’’ Therefore, the defendant had waived
plain error review of the claimed instructional error.
Id., 745.
  In the present case, the defendant has waived review
of this claim. The record clearly demonstrates that the
defendant received a copy of the charge, and received
sufficient time to review it. His counsel discussed vari-
ous legal issues with the court, which were not
appealed, and offered changes to the charge, which the
court accepted. Counsel affirmatively stated that he had
no exceptions on multiple occasions, and confirmed
that he had had sufficient time to review the charge.
The defendant has waived review of this claim; he,
therefore, cannot prevail on his claim that the court
committed plain error.
      The judgment is affirmed.
  1
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’ The defendant was also con-
victed, following a trial to the court, of the crimes of criminal possession
of a firearm and carrying a pistol without a permit. He has not challenged
his conviction of those crimes in this appeal.
   2
     The defendant has not argued that the court’s failure to give a special
credibility instruction was plain error. The Supreme Court’s discussion of
this issue in State v. Diaz, supra, 302 Conn. 103–106, would be dispositive
on this issue as well.
   3
     In Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed.
2d 435 (2000), the Supreme Court held that ‘‘[o]ther than the fact of a
prior conviction, any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt.’’ Apprendi did not involve special credibility
instructions or accomplice testimony; moreover, as noted previously, the
defense concurred with the trial court’s interpretation of Apprendi.
   4
     The distinction between waiver and forfeiture demonstrates why State
v. Jamison, 152 Conn. App. 753, 99 A.3d 1273, cert. granted, 314 Conn. 943,
102 A.3d 1117 (2014), is inapposite on the issue of waiver. In Jamison, while
the defendant failed to preserve the claim of instructional error; id., 760;
the court did not consider whether the defendant had waived it. The court did
not consider the nature of the charging conference, whether the defendant
received a copy of the court’s instructions, and whether the defendant
affirmatively stated that he had no objections. The issue of waiver was,
therefore, never before the court.